Citation Nr: 0702576	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  98-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.

In January 2001, a Board hearing was held before the 
undersigned Veterans Law Judge at the San Juan, Puerto Rico, 
RO.  The transcript of that hearing is of record.

In July 2001, the Board denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In October 2002, the Court vacated the Board's July 2001 
decision and remanded the case to the Board for further 
proceedings consistent with the terms of a Joint Motion of 
the parties.  Copies of the Court's Order, the Joint Motion, 
and the Appellant's brief are of record.

In March 2003, the attorney-representative submitted written 
argument in support of the appeal.  The submission of the 
attorney-representative is of record.

In June 2003, the Board remanded the case to the RO for 
additional development, including notification and assistance 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).

In September 2003, the RO provided VCAA notice to the 
veteran, with a copy to his attorney-representative.

In February 2004, the RO readjudicated and again denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disorder.

In June 2004, the Board denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
Court.

In September 2005, the Court vacated the Board's June 2004 
decision and remanded the case to the Board for further 
proceedings consistent with the terms of a Joint Motion of 
the parties.  Copies of the Court's Order, the Joint Motion, 
and the Appellant's brief are of record.

In October 2005, the attorney-representative submitted 
written argument in support of the appeal.  The submission of 
the attorney-representative is of record.

In December 2005, the Board denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
Court.

In July 2006, the Court remanded the Board's December 2005 
decision for further proceedings consistent with the terms of 
a Joint Motion of the parties.  Copies of the Court's Order, 
the Joint Motion, and the Appellant's brief are of record.

The issue of entitlement to service connection for a 
psychiatric condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A February 1996 decision by the Board that denied 
entitlement to service connection for a psychiatric disorder 
was never appealed.  

2.  A request to reopen the claim was subsequently denied and 
the veteran appealed to the Court.

3.  The Court has granted a joint motion for remand because 
the Board "did not explain" why a private physician's 
report was not subject to a presumption of credibility.

4.  Evidence added after 1996, on the issue of service 
connection for a psychiatric disorder is neither cumulative 
nor redundant; and raises a reasonable possibility of 
substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been presented and the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

In its December 2005 decision the Board declined to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, determining there was no new and 
material evidence; specifically, no competent medical 
evidence of record linking the veteran's current psychiatric 
disability to active service.  

In the September 2005 Joint Motion, the parties indicated 
that Dr. Perez Torrado's March 1998 report contains an 
opinion that the veteran first experienced a psychiatric 
"condition" in 1981.  The Board's December 2005 decision 
pointed out that Dr. Torrado's report did not contain such an 
opinion but rather, a psychiatric history as reported by the 
veteran, which reported history is neither new nor material.  
In this regard, nowhere in any of Dr. Perez Torrado's reports 
does he offer an opinion regarding whether or not the 
veteran's current psychiatric condition is related to active 
service.  

In fact, none of the medical reports of record contain a 
medical opinion that relates the veteran's current 
psychiatric disability to his active service.  Rather, all 
the medical reports reflect the veteran's reported history of 
his psychiatric disability; with the onset variously reported 
by the veteran as 1996, 1992, and 1981.  In the absence of 
any competent medical opinion in any of the medical reports 
relating the veteran's current psychiatric condition to 
active service, the Board held that the medical reports were 
not material.

The Joint Motion that was presented to the Court, noted that 
the Board "analyzed" the medical "opinions" and 
"impermissibly weighed" the medical evidence in determining 
whether the case was to be reopened.  

Since the Court has remanded the case based on the terms of 
the Joint Motion, and the fact that the medical report 
discussed in the motion was not on file when the claim was 
originally denied y the Board, and it potentially raises a 
reasonable possibility of substantiating the claim, the Board 
concludes that the issue of entitlement to service connection 
for a psychiatric disorder should be reopened.  

ORDER

The issue of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent, the appeal 
is allowed.

REMAND

A medical examination is necessary when the evidence of record 
contains competent evidence that the veteran has a current 
disability; indicates that the disability may be associated 
with the claimant's active service, but does not contain 
sufficient medical evidence to make a decision on the claim. 
38 U.S.C.A. § 5103A (d).

There is no question that the veteran has a current 
psychiatric disability; but there is no competent medical 
evidence of record that squarely addresses whether or not 
there is a relationship between that current disability and 
the veteran's active service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact all the private 
physicians who submitted medical 
statements after 1996 and obtain all the 
records pertaining to the treatment they 
provided to the veteran for his 
psychiatric disorder.  

2.  Subsequently, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The examiner should review 
the entire claims file, including all the 
records pertaining to the treatment 
provided by the veteran's private 
psychiatrists. The examiner is requested 
to specifically comment on the veteran's 
reported history of psychiatric problems 
since 1981, referencing any evidence of 
record supporting such reported history.  

The examiner should offer a medical 
opinion that would specifically address 
the likelihood that the veteran's current 
psychiatric disorder is related to 
service.  The examiner should explicitly 
state whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the currently found 
mental disorder was incurred during 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The examiner 
should also comment as to whether there 
is evidence of the presence of a 
psychosis within the first year after 
service.  

3.  The RO should thereafter review the 
additional evidence and determine whether 
the benefits sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


